DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/566196 filed on September 10, 2019.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.	The Information Disclosure Statement filed on February 18, 2020, October 15, 2020, March 24, 2021, May 27, 2021, July 15, 2021 and June 16, 2022 was reviewed and accepted by the Examiner.


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims, 1 and 14, specifically claim 1 and 14 recites "analyzing, by the processing system, the abstract representation with respect to a fitness criteria to determine whether the abstract representation conforms to the fitness criteria”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “analyzing” in the context of this claim encompasses the user mentally looking at an object that is representative of another object and mentally judging of the representative object meets certain criteria.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by a processing system, a plurality of data instances from a plurality of data sources, the plurality of data sources having been selected in correspondence of an environment to be represented digitally”, “generating, by the processing system, a plurality of abstract instances based on the plurality of data instances, each abstract instance indicating a set of properties of one or more data instances to which the abstract instance corresponds, wherein the respective properties of each respective abstract instance include a data type of the data instance and one or more relationships between the abstract instance and other abstract instances”, “generating, by the processing system, an abstract representation corresponding to the environment based on the plurality of abstract instances, wherein generating the abstract representation includes generating a connection between a first abstract instance corresponding to a first data instance and a second abstract instance corresponding to a second data instance based on a relationship between the first data instance and the second data instance” and “in response to determining that the abstract representation does not conform to the fitness criteria, generating a simulated abstract instance and one or more simulated properties thereof, wherein the one or more simulated properties are generated to conform to the fitness criteria; updating the abstract representation with the simulated abstract instance, wherein the simulated abstract instance is connected to one or more abstract instances in the abstract relationship based on a relationship between the simulated abstract instance and the one or more abstract instances”, “generating, by the processing system, a literal representation of the environment based on the updated abstract representation; and storing, by the processing system, the literal representation in a multi-dimensional database”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example receiving, by a processing system, a plurality of data instances from a plurality of data sources, the plurality of data sources having been selected in correspondence of an environment to be represented digitally is seen as general purpose of a computer obtaining data from data sources.
For example generating, by the processing system, a plurality of abstract instances based on the plurality of data instances, each abstract instance indicating a set of properties of one or more data instances to which the abstract instance corresponds, wherein the respective properties of each respective abstract instance include a data type of the data instance and one or more relationships between the abstract instance and other abstract instances is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures and storing the data structure in storage.
For example generating, by the processing system, an abstract representation corresponding to the environment based on the plurality of abstract instances, wherein generating the abstract representation includes generating a connection between a first abstract instance corresponding to a first data instance and a second abstract instance corresponding to a second data instance based on a relationship between the first data instance and the second data instance is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures and storing the data structure in storage.
For example in response to determining that the abstract representation does not conform to the fitness criteria, generating a simulated abstract instance and one or more simulated properties thereof, wherein the one or more simulated properties are generated to conform to the fitness criteria is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures based upon rules and storing the data structure in storage. 
For example updating the abstract representation with the simulated abstract instance, wherein the simulated abstract instance is connected to one or more abstract instances in the abstract relationship based on a relationship between the simulated abstract instance and the one or more abstract instances  is seen as general purpose of a computer processor of updating software data structure with relationships to other data structures based upon rules and storing the data structure in storage.
 The claims, 1 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 2 and 15, specifically claim 2 and 15 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the abstract representation is a graph and the plurality of abstract instances are a respective plurality of nodes that are interconnected in the graph by respective edges that respectively define a relationship between two connected nodes, and wherein an edge that connects a first node and a second node indicates the relationship between the first abstract instance and the second abstract instance”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein the abstract representation is a graph and the plurality of abstract instances are a respective plurality of nodes that are interconnected in the graph by respective edges that respectively define a relationship between two connected nodes, and wherein an edge that connects a first node and a second node indicates the relationship between the first abstract instance and the second abstract instance is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures and storing the data structure in storage.
 The claims, 2 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 3 and 16, specifically claim 3 and 16 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein generating the plurality of abstract instances includes executing a set of domain-specific executable classes, wherein each domain-specific executable class corresponds to a respective data type and is configured to generate abstract instances corresponding to the respective data type based on one or more properties extracted from the plurality of data instances”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 3 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein generating the plurality of abstract instances includes executing a set of domain-specific executable classes, wherein each domain-specific executable class corresponds to a respective data type and is configured to generate abstract instances corresponding to the respective data type based on one or more properties extracted from the plurality of data instances is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures and storing the data structure in storage.
 The claims, 3 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 4 and 17, specifically claim 4 and 17 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein generating the abstract representation includes: identifying relationships between abstract instances based on the properties indicated in the abstract instances; and in response to identifying a relationship between two abstract instances, generating a connection between the two abstract instances”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein generating the abstract representation includes: identifying relationships between abstract instances based on the properties indicated in the abstract instances; and in response to identifying a relationship between two abstract instances, generating a connection between the two abstract instances is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures and storing the data structure in storage.
 The claims, 4 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 5 and 18, specifically claims 5 and 18 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein analyzing the abstract representation further includes: iteratively analyzing the plurality of abstract instances to identify errors in the respective properties defined in the plurality of abstract instances based on the fitness criteria”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein analyzing the abstract representation further includes: iteratively analyzing the plurality of abstract instances to identify errors in the respective properties defined in the plurality of abstract instances based on the fitness criteria is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures and storing the data structure in storage.
 The claims, 5 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims, 6 and 19, specifically claims 6 and 19 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein in response to determining that the abstract representation does not conform to the fitness criteria, the method further includes: identifying a non-conforming abstract instance having a property that does not conform to the fitness criteria; generating simulated data based on one or more properties of one or more proximate abstract instances that are proximate to the non-conforming abstract instance, wherein the simulated data conforms to the fitness criteria; updating the properties of the non-conforming abstract instance with the simulated data”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein in response to determining that the abstract representation does not conform to the fitness criteria, the method further includes: identifying a non-conforming abstract instance having a property that does not conform to the fitness criteria; generating simulated data based on one or more properties of one or more proximate abstract instances that are proximate to the non-conforming abstract instance, wherein the simulated data conforms to the fitness criteria; updating the properties of the non-conforming abstract instance with the simulated data is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures based upon rules and storing the data structure in storage.
 The claims, 6 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 7 and 20, specifically claims 7 and 20 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the simulated data is generated in response to identifying an outlier in the non-conforming abstract instance”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein the simulated data is generated in response to identifying an outlier in the non-conforming abstract instance is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures based upon rules and storing the data structure in storage.
 The claims, 7 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 8 and 21, specifically claims 8 and 21 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein generating the literal representation includes: for each of a plurality of abstract instances in the updated abstract representation, synthesizing a content item corresponding to the abstract instance, wherein the content item represents an object in the environment; and combining the synthesized content items to obtain the literal representation”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 and 21 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein generating the literal representation includes: for each of a plurality of abstract instances in the updated abstract representation, synthesizing a content item corresponding to the abstract instance, wherein the content item represents an object in the environment; and combining the synthesized content items to obtain the literal representation is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures based upon rules and storing the data structure in storage.
 The claims, 8 and 21 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 9 and 22, specifically claims 9 and 22 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the content items in the literal representation include visual content, such that the literal representation and/or portions thereof are displayable by a client application, wherein the visual content is based on the one or more data sources and/or simulated data that conforms to the one or more fitness criteria”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 9 and 22 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein the content items in the literal representation include visual content, such that the literal representation and/or portions thereof are displayable by a client application, wherein the visual content is based on the one or more data sources and/or simulated data that conforms to the one or more fitness criteria is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures based upon rules and storing the data structure in storage.
 The claims, 9 and 22 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 





With respect to dependent claims, 10 and 23, specifically claims 10 and 23 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the content items in the literal representation include visual content, such that the literal representation and/or portions thereof are displayable by a client application, wherein the visual content is based on the one or more data sources and/or simulated data that conforms to the one or more fitness criteria”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 10 and 23 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein the content items in the literal representation include visual content, such that the literal representation and/or portions thereof are displayable by a client application, wherein the visual content is based on the one or more data sources and/or simulated data that conforms to the one or more fitness criteria is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures based upon rules and storing the data structure in storage.
 The claims, 10 and 23 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 11 and 24, specifically claims 11 and 24 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein generating the literal representation further includes: upon combining two or more synthesized content items, determining whether the combination of the two or more synthesized content items adheres to a domain-specific condition corresponding to the combination; in response to determining that the combination of the two or more synthesized content items does not adhere to the domain-specific condition, performing at least one of (a)-(c) until the combination of the two or more synthesized content items adheres to the domain-specific condition: (a) altering at least one of the two or more synthesized content items of the combination, (b) generating a new synthesized content item and combining the new synthesized content item with the combination of the two or more synthesized content items, or (c) deleting at least one of the two or more synthesized content items of the combination”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 11 and 24 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein generating the literal representation further includes: upon combining two or more synthesized content items, determining whether the combination of the two or more synthesized content items adheres to a domain-specific condition corresponding to the combination; in response to determining that the combination of the two or more synthesized content items does not adhere to the domain-specific condition, performing at least one of (a)-(c) until the combination of the two or more synthesized content items adheres to the domain-specific condition: (a) altering at least one of the two or more synthesized content items of the combination, (b) generating a new synthesized content item and combining the new synthesized content item with the combination of the two or more synthesized content items, or (c) deleting at least one of the two or more synthesized content items of the combination is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures based upon rules and storing the data structure in storage.
 The claims, 11 and 24 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 12 and 25, specifically claims 12 and 25 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein storing the literal representation includes: decimating the literal representation using one or more specialized decimation processes to obtain a plurality of partitions of the literal representation, wherein at least one partition includes two or more levels of detail; encoding each partition of the plurality of partitions to obtain a plurality of encoded partitions; and storing the plurality of encoded partitions in the multi-dimensional database”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 12 and 25 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example wherein storing the literal representation includes: decimating the literal representation using one or more specialized decimation processes to obtain a plurality of partitions of the literal representation, wherein at least one partition includes two or more levels of detail; encoding each partition of the plurality of partitions to obtain a plurality of encoded partitions; and storing the plurality of encoded partitions in the multi-dimensional database is seen as general purpose of a computer processor creating in software data structure with relationships to other data structures based upon rules and storing the data structure in storage.
 The claims, 12 and 25 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 13 and 26, specifically claims 13 and 26 do not recite an additional abstract idea from claim 1 and 14. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally examine a seed that is representative of a fruit to determine if the seed conforms to a predetermined size criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a query from a remote device, the query including one or more multi-dimensional query parameters; retrieving one or more partitions from the multi-dimensional database based on the one or more multi-dimensional query parameters; and transmitting the one or more partitions to the remote device”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 13 and 26 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
For example receiving a query from a remote device, the query including one or more multi-dimensional query parameters; retrieving one or more partitions from the multi-dimensional database based on the one or more multi-dimensional query parameters; and transmitting the one or more partitions to the remote device is seen as general purpose of a computer processor searching for data structure with relationships to other data structures based upon rules.
 The claims, 13 and 26 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Andrieu et al. U.S. Patent No. 7,246,315 (herein as ‘Andrieu’) and further in view of Itoh et al. U.S. Patent Application Publication No. 2003/0011601 (herein ‘Itoh’).


As to claim 1 Andrieu teaches a method comprising: 
receiving, by a processing system, a plurality of data instances from a plurality of data sources, (Fig. 4a, Col. 8 Lines 19-24 and Col. 17 Lines 14-17 Andrieu discloses the narrative forms are stored in a narrative form library.  The narrative form library is seen as the plurality data sources.  The narrative forms is seen as the plurality of data instances);
the plurality of data sources having been selected in correspondence of an environment to be represented digitally (Fig. 4a, Col. 7 Lines 60-67 and Col. 17 Lines 14-17 Andrieu discloses the Lisa user is uniquely assigned 8 stories that are based upon a narrative form. The narrative forms being selected to create a story is seen as data sources having been selected.  The 8 stories are seen as the environment to be represented digitally);
generating, by the processing system, a plurality of abstract instances based on the plurality of data instances (Col. 17 Lines 1-13 Andrieu discloses generating new stories by selecting narrative forms.  Col. 17 Lines 63-67 Andrieu disclose the anatomy of the narrative forms. Col. 18 Lines 19-23 Andrieu discloses the narrative form creates beats which are the characters and objects. The narrative forms are seen as the data instances. The beats which are the character and objects are seen as the abstract instances);
each abstract instance indicating a set of properties of one or more data instances to which the abstract instance corresponds (Col. 18 Lines 11-16 Andrieu discloses the beats are part of scenes of a narrative form that create as story.  The beats contains characters and objects that are seen as abstract instances.  The beats contains beat options.  The beat options are seen as the set of properties related to the abstract instances);
wherein the respective properties of each respective abstract instance include a data type of the data instance and one or more relationships between the abstract instance and other abstract instances (Col. 18 Lines 19-24 Andrieu discloses the defining a sequence of characters, objects and potential interactions.  The interactions is seen as relationships between the abstract instance and other abstract instances The characters and objects are seen as the data type);
generating, by the processing system, an abstract representation corresponding to the environment based on the plurality of abstract instances (Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects. The characters and objects that are generated within the virtual world are seen as the abstract representation);
wherein generating the abstract representation includes generating a connection between a first abstract instance corresponding to a first data instance and a second abstract instance corresponding to a second data instance based on a relationship between the first data instance and the second data instance (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Mike, Lisa, Sally and Fred are the PNA’s when they interact with the same objects to generate shared stories there is a connection between the two PNA’s. The PNA’s are characters which are based upon first abstract instances. The PNA’s are seen as characters, which are seen as abstract representation of the first abstract instance and second abstract instance. The generated shared stories between the PNA’s are seen as generating a connection between the first abstract instance and a second abstract instance);
Andrieu does not teach but Itoh teaches analyzing, by the processing system, the abstract representation with respect to a fitness criteria to determine whether the abstract representation conforms to the fitness criteria (Applicant specification Par. 0330 Applicant discloses a fitness criteria may define a metric to be optimized with respect to the model. Par. 0004 Itoh discloses a graphical display for displaying graphs that contain image data. Par. 0074-0078 Itoh discloses the sub-graph corrector monitoring when a new node within a graphical image is created.  When the graph is created for a level lower than a predetermined node in the graph, the system corrects the location of the node in the graph. The correction is performed by correcting the size and rearranging the nearby nodes. The nodes are seen as the abstract representations. The graph created for a level lower than a predetermined node is seen as the fitness criteria);
in response to determining that the abstract representation does not conform to the fitness criteria, generating a simulated abstract instance and one or more simulated properties thereof, wherein the one or more simulated properties are generated to conform to the fitness criteria (Par. 0078 Itoh discloses in response to the correction, correcting the node by changing the size of the node in the graph.  Changing the size of the node is seen as generating a simulated abstract instance. The updated node is seen as the simulated abstract instance.  The size is seen as the one or more properties. Avoiding any further need to correct the node is seen as the one or more simulated properties are generated to conform to the fitness criteria.  The size is seen one of the simulated properties);
Andrieu and Itoh are analogous art because they are in the same field of endeavor, content generation processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content generation of Andrieu to include the graph correction of Itoh, to allow for improved display of relationships between nodes. The suggestion/motivation to combine is that it would be obvious to try in order to display many nodes within a limited display space (Par. 00005 Itoh).
Andrieu teaches updating the abstract representation with the simulated abstract instance, wherein the simulated abstract instance is connected to one or more abstract instances in the abstract relationship based on a relationship between the simulated abstract instance and the one or more abstract instances (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects by combining stories. PNA’s that overlap stories are seen as simulated abstract instances. The abstract instance are the shared objects. The PNA’s having a noverlap of objects is seen as the relationship between the abstract instances);
generating, by the processing system, a literal representation of the environment based on the updated abstract representation (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) within the virtual world are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated abstract representation);
and storing, by the processing system, the literal representation in a multi-dimensional database (Col. 17 Lines 25-27 Andrieu discloses the stories are saved in a story history.  Col. 19 Lines 5-10 Andrieu discloses the stories are stored in n-dimensional story space).

As to claim 2 Andrieu in combination with Itoh teaches each and every limitation of claim 1.
In addition Itoh teaches wherein the abstract representation is a graph and the plurality of abstract instances are a respective plurality of nodes that are interconnected in the graph by respective edges that respectively define a relationship between two connected nodes, and wherein an edge that connects a first node and a second node indicates the relationship between the first abstract instance and the second abstract instance (Fig. 4 and Par. 0105 Itoh discloses a graph and the relationships between the nodes. The relationships represent edges).

As to claim 3 Andrieu in combination with Itoh teaches each and every limitation of claim 1.
In addition Andrieu teaches wherein generating the plurality of abstract instances includes executing a set of domain-specific executable classes (Col. 17 Lines 65 Andrieu discloses the grammars describe the narrative forms. Col. 18 Lines 12-15 Andrieu discloses the beat grammar define players and characters. The beat grammar is seen as the executable class);
wherein each domain-specific executable class corresponds to a respective data type (Col. 17 Lines 65 Andrieu discloses the grammars describe the narrative forms. Col. 18 Lines 12-15 Andrieu discloses the beat grammar define players and characters. The players and characters are two data types);
and is configured to generate abstract instances corresponding to the respective data type based on one or more properties extracted from the plurality of data instances (Col. 17 Lines 65 Andrieu discloses the grammars describe the narrative forms that are used to generate a story based upon characters and objects).

As to claim 4 Andrieu in combination with Itoh teaches each and every limitation of claim 1. 
In addition Andrieu teaches wherein generating the abstract representation includes: 
identifying relationships between abstract instances based on the properties indicated in the abstract instances and in response to identifying a relationship between two abstract instances, generating a connection between the two abstract instances  (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Mike, Lisa, Sally and Fred are the PNA’s when they interact with the same objects to generate shared stories there is a connection between the two PNA’s. The PNA’s are characters which are based upon first abstract instances. The PNA’s are seen as characters, which are seen as abstract representation of the first abstract instance and second abstract instance. The generated shared stories between the PNA’s are seen as generating a connection between the first abstract instance and a second abstract instance).

As to claim 5 Andrieu in combination with Itoh teaches each and every limitation of claim 4. 
In addition Itoh teaches wherein analyzing the abstract representation further includes: iteratively analyzing the plurality of abstract instances to identify errors in the respective properties defined in the plurality of abstract instances based on the fitness criteria (Par. 0004 Itoh discloses a graphical display for displaying graphs that contain image data. Par. 0074-0078 Itoh discloses the sub-graph corrector monitoring when a new node within a graphical image is created.  When the graph is created for a level lower than a predetermined node in the graph, the system corrects the location of the node in the graph. The correction is performed by correcting the size and rearranging the nearby nodes. The nodes are seen as the abstract representations. The graph created for a level lower than a predetermined node is seen as the fitness criteria).


As to claim 6 Andrieu in combination with Itoh teaches each and every limitation of claim 1. 
In addition Itoh teaches wherein in response to determining that the abstract representation does not conform to the fitness criteria, the method further includes: identifying a non-conforming abstract instance having a property that does not conform to the fitness criteria; generating simulated data based on one or more properties of one or more proximate abstract instances that are proximate to the non-conforming abstract instance, wherein the simulated data conforms to the fitness criteria; updating the properties of the non-conforming abstract instance with the simulated data (Par. 0078 Itoh discloses in response to the correction, correcting the node by changing the size of the node in the graph.  The identified node to be corrected is seen as the non-conforming abstract instance. Changing the size of the node is seen as generating a simulated abstract instance. The updated node is seen as the simulated abstract instance.  The size is seen as the one or more properties. Avoiding any further need to correct the node is seen as the one or more simulated properties are generated to conform to the fitness criteria.  The size is seen one of the simulated properties).

As to claim 7 Andrieu in combination with Itoh teaches each and every limitation of claim 6. 
In addition Itoh teaches wherein the simulated data is generated in response to identifying an outlier in the non-conforming abstract instance (Par. 0078 Itoh discloses in response to the correction, correcting the node by changing the size of the node in the graph.  The identified node to be corrected is seen as the non-conforming abstract instance. Changing the size of the node is seen as generating a simulated abstract instance).


As to claim 8 Andrieu in combination with Itoh teaches each and every limitation of claim 1. 
In addition Itoh teaches wherein generating the literal representation includes: for each of a plurality of abstract instances in the updated abstract representation, synthesizing a content item corresponding to the abstract instance, wherein the content item represents an object in the environment; and combining the synthesized content items to obtain the literal representation (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated abstract representation).

As to claim 9 Andrieu in combination with Itoh teaches each and every limitation of claim 8. 
In addition Itoh teaches wherein the content items in the literal representation include visual content, such that the literal representation and/or portions thereof are displayable by a client application, (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated abstract representation);
Itoh teaches wherein the visual content is based on the one or more data sources and/or simulated data that conforms to the one or more fitness criteria (Par. 0078 Itoh discloses in response to the correction, correcting the node by changing the size of the node in the graph.  Changing the size of the node is seen as generating a simulated abstract instance. The updated node is seen as the simulated abstract instance.  The size is seen as the one or more properties. Avoiding any further need to correct the node is seen as the one or more simulated properties are generated to conform to the fitness criteria.  The size is seen one of the simulated properties).


As to claim 10 Andrieu in combination with Itoh teaches each and every limitation of claim 8. 
In addition Andrieu teaches wherein the content items in the literal representation include data points, such that the literal representation is a data model that represents the environment, wherein the literal representation includes the data received from the one or more data sources and simulated data that conforms to the one or more fitness criteria (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) within the virtual world are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated data source).

As to claim 11 Andrieu in combination with Itoh teaches each and every limitation of claim 8. 
In addition Andrieu wherein generating the literal representation further includes: upon combining two or more synthesized content items, determining whether the combination of the two or more synthesized content items adheres to a domain-specific condition corresponding to the combination; in response to determining that the combination of the two or more synthesized content items does not adhere to the domain-specific condition, performing at least one of (a)-(c) until the combination of the two or more synthesized content items adheres to the domain-specific condition: (a) altering at least one of the two or more synthesized content items of the combination, (b) generating a new synthesized content item and combining the new synthesized content item with the combination of the two or more synthesized content items, or (c) deleting at least one of the two or more synthesized content items of the combination  (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) within the virtual world are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated data source).

As to claim 12 Andrieu in combination with Itoh teaches each and every limitation of claim 11.
In addition Andrieu teaches wherein storing the literal representation includes: decimating the literal representation using one or more specialized decimation processes to obtain a plurality of partitions of the literal representation, wherein at least one partition includes two or more levels of detail; encoding each partition of the plurality of partitions to obtain a plurality of encoded partitions; and storing the plurality of encoded partitions in the multi-dimensional database (Col. 10 Lines 49-53 and Col. 12 Lines 25-30 Andrieu discloses storing the current state of a story which includes the current state of objects).


As to claim 13 Andrieu in combination with Itoh teaches each and every limitation of claim 12.
In addition Andrieu teaches further comprising: receiving a query from a remote device, the query including one or more multi-dimensional query parameters; retrieving one or more partitions from the multi-dimensional database based on the one or more multi-dimensional query parameters; and transmitting the one or more partitions to the remote device (Col. 15 Lines 35-45 Andrieu discloses querying the primary story for scene options.  Scene options are seen as the query parameters. The scene options are retrieved from the scene grammar).

As to claim 14 Andrieu teaches a generative content system comprising: one or more processing devices memory that stores a plurality of computer-executable instructions that, when executed by the one or more processing devices, cause the one or more processing devices to (Col. 1 Lines 1-8 Andrieu discloses a client device and memory);:
receive a plurality of data instances from a plurality of data sources (Fig. 4a, Col. 8 Lines 19-24 and Col. 17 Lines 14-17 Andrieu discloses the narrative forms are stored in a narrative form library.  The narrative form library is seen as the plurality data sources.  The narrative forms are seen as the plurality of data instances);
the plurality of data sources having been selected in correspondence of an environment to be represented digitally (Fig. 4a, Col. 7 Lines 60-67 and Col. 17 Lines 14-17 Andrieu discloses the Lisa user is uniquely assigned 8 stories that are based upon a narrative form. The narrative forms being selected to create a story is seen as data sources having been selected.  The 8 stories are seen as the environment to be represented digitally);
generate a plurality of abstract instances based on the plurality of data instances (Col. 17 Lines 1-13 Andrieu discloses generating new stories by selecting narrative forms.  Col. 17 Lines 63-67 Andrieu disclose the anatomy of the narrative forms. Col. 18 Lines 19-23 Andrieu discloses the narrative form creates beats which are the characters and objects. The narrative forms are seen as the data instances. The beats which are the character and objects are seen as the abstract instances);
each abstract instance indicating a set of properties of one or more data instances to which the abstract instance corresponds (Col. 18 Lines 11-16 Andrieu discloses the beats are part of scenes of a narrative form that create as story.  The beats contains characters and objects that are seen as abstract instances.  The beats contains beat options.  The beat options are seen as the set of properties related to the abstract instances);
wherein the respective properties of each respective abstract instance include a data type of the data instance and one or more relationships between the abstract instance and other abstract instances (Col. 18 Lines 19-24 Andrieu discloses the defining a sequence of characters, objects and potential interactions.  The interactions is seen as relationships between the abstract instance and other abstract instances The characters and objects are seen as the data type);
generate an abstract representation corresponding to the environment based on the plurality of abstract instances (Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects. The characters and objects that are generated within the virtual world are seen as the abstract representation);
wherein generating the abstract representation includes generating a connection between a first abstract instance corresponding to a first data instance and a second abstract instance corresponding to a second data instance based on a relationship between the first data instance and the second data instance (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Mike, Lisa, Sally and Fred are the PNA’s when they interact with the same objects to generate shared stories there is a connection between the two PNA’s. The PNA’s are characters which are based upon first abstract instances. The PNA’s are seen as characters, which are seen as abstract representation of the first abstract instance and second abstract instance. The generated shared stories between the PNA’s are seen as generating a connection between the first abstract instance and a second abstract instance);
Andrieu does not teach but Itoh teaches analyze the abstract representation with respect to a fitness criteria to determine whether the abstract representation conforms to the fitness criteria; in response to determining that the abstract representation does not conform to the fitness criteria (Applicant specification Par. 0330 Applicant discloses a fitness criteria may define a metric to be optimized with respect to the model. Par. 0004 Itoh discloses a graphical display for displaying graphs that contain image data. Par. 0074-0078 Itoh discloses the sub-graph corrector monitoring when a new node within a graphical image is created.  When the graph is created for a level lower than a predetermined node in the graph, the system corrects the location of the node in the graph. The correction is performed by correcting the size and rearranging the nearby nodes. The nodes are seen as the abstract representations. The graph created for a level lower than a predetermined node is seen as the fitness criteria);
generate a simulated abstract instance and one or more simulated properties thereof, wherein the one or more simulated properties are generated to conform to the fitness criteria (Par. 0078 Itoh discloses in response to the correction, correcting the node by changing the size of the node in the graph.  Changing the size of the node is seen as generating a simulated abstract instance. The updated node is seen as the simulated abstract instance.  The size is seen as the one or more properties. Avoiding any further need to correct the node is seen as the one or more simulated properties are generated to conform to the fitness criteria.  The size is seen one of the simulated properties);
Andrieu and Itoh are analogous art because they are in the same field of endeavor, content generation processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content generation of Andrieu to include the graph correction of Itoh, to allow for improved display of relationships between nodes. The suggestion/motivation to combine is that it would be obvious to try in order to display many nodes within a limited display space (Par. 00005 Itoh).
Andrieu teaches update the abstract representation with the simulated abstract instance, wherein the simulated abstract instance is connected to one or more abstract instances in the abstract relationship based on a relationship between the simulated abstract instance and the one or more abstract instances (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects by combining stories. PNA’s that overlap stories are seen as simulated abstract instances. The abstract instance are the shared objects. The PNA’s having a noverlap of objects is seen as the relationship between the abstract instances);
generate a literal representation of the environment based on the updated abstract representation (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) within the virtual world are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated abstract representation);
and store the literal representation in a multi-dimensional database (Col. 17 Lines 25-27 Andrieu discloses the stories are saved in a story history.  Col. 19 Lines 5-10 Andrieu discloses the stories are stored in n-dimensional story space).

As to claim 15 Andrieu in combination with Itoh teaches each and every limitation of claim 14.
In addition Itoh teaches wherein the abstract representation is a graph and the plurality of abstract instances are a respective plurality of nodes that are interconnected in the graph by respective edges that respectively define a relationship between two connected nodes, and wherein an edge that connects a first node and a second node indicates the relationship between the first abstract instance and the second abstract instance (Fig. 4 and Par. 0105 Itoh discloses a graph and the relationships between the nodes. The relationships represent edges).

As to claim 16 Andrieu in combination with Itoh teaches each and every limitation of claim 14.
In addition Andrieu teaches wherein generating the plurality of abstract instances includes executing a set of domain-specific executable classes (Col. 17 Lines 65 Andrieu discloses the grammars describe the narrative forms. Col. 18 Lines 12-15 Andrieu discloses the beat grammar define players and characters. The beat grammar is seen as the executable class);
wherein each domain- specific executable class corresponds to a respective data type and is configured to generate abstract instances corresponding to the respective data type based on one or more properties extracted from the plurality of data instances (Col. 17 Lines 65 Andrieu discloses the grammars describe the narrative forms that are used to generate a story based upon characters and objects).

As to claim 17 Andrieu in combination with Itoh teaches each and every limitation of claim 14.
In addition Andrieu teaches wherein generating the abstract representation includes: identifying relationships between abstract instances based on the properties indicated in the abstract instances; and in response to identifying a relationship between two abstract instances, generating a connection between the two abstract instances (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Mike, Lisa, Sally and Fred are the PNA’s when they interact with the same objects to generate shared stories there is a connection between the two PNA’s. The PNA’s are characters which are based upon first abstract instances. The PNA’s are seen as characters, which are seen as abstract representation of the first abstract instance and second abstract instance. The generated shared stories between the PNA’s are seen as generating a connection between the first abstract instance and a second abstract instance).

As to claim 18 Andrieu in combination with Itoh teaches each and every limitation of claim 17.
In addition Andrieu teaches wherein analyzing the abstract representation further includes: iteratively analyzing the plurality of abstract instances to identify errors in the respective properties defined in the plurality of abstract instances based on the fitness criteria (Par. 0004 Itoh discloses a graphical display for displaying graphs that contain image data. Par. 0074-0078 Itoh discloses the sub-graph corrector monitoring when a new node within a graphical image is created.  When the graph is created for a level lower than a predetermined node in the graph, the system corrects the location of the node in the graph. The correction is performed by correcting the size and rearranging the nearby nodes. The nodes are seen as the abstract representations. The graph created for a level lower than a predetermined node is seen as the fitness criteria).

As to claim 19 Andrieu in combination with Itoh teaches each and every limitation of claim 14. 
In addition Itoh teaches wherein in response to determining that the abstract representation does not conform to the fitness criteria, the method further includes: identifying a non-conforming abstract instance having a property that does not conform to the fitness criteria; generating simulated data based on one or more properties of one or more proximate abstract instances that are proximate to the non-conforming abstract instance, wherein the simulated data conforms to the fitness criteria; updating the properties of the non-conforming abstract instance with the simulated data (Par. 0078 Itoh discloses in response to the correction, correcting the node by changing the size of the node in the graph.  The identified node to be corrected is seen as the non-conforming abstract instance. Changing the size of the node is seen as generating a simulated abstract instance. The updated node is seen as the simulated abstract instance.  The size is seen as the one or more properties. Avoiding any further need to correct the node is seen as the one or more simulated properties are generated to conform to the fitness criteria.  The size is seen one of the simulated properties).

As to claim 20 Andrieu in combination with Itoh teaches each and every limitation of claim 19. 
In addition Itoh teaches wherein the simulated data is generated in response to identifying an outlier in the non-conforming abstract instance (Par. 0078 Itoh discloses in response to the correction, correcting the node by changing the size of the node in the graph.  The identified node to be corrected is seen as the non-conforming abstract instance. Changing the size of the node is seen as generating a simulated abstract instance).

As to claim 21 Andrieu in combination with Itoh teaches each and every limitation of claim 14. 
In addition Itoh teaches wherein generating the literal representation includes: for each of a plurality of abstract instances in the updated abstract representation, synthesizing a content item corresponding to the abstract instance, wherein the content item represents an object in the environment; and combining the synthesized content items to obtain the literal representation  (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated abstract representation).

As to claim 22 Andrieu in combination with Itoh teaches each and every limitation of claim 21. 
In addition Itoh teaches wherein the content items in the literal representation include visual content, such that the literal representation and/or portions thereof are displayable by a client application (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated abstract representation);
Itoh teaches wherein the visual content is based on the one or more data sources and/or simulated data that conforms to the one or more fitness criteria (Par. 0078 Itoh discloses in response to the correction, correcting the node by changing the size of the node in the graph.  Changing the size of the node is seen as generating a simulated abstract instance. The updated node is seen as the simulated abstract instance.  The size is seen as the one or more properties. Avoiding any further need to correct the node is seen as the one or more simulated properties are generated to conform to the fitness criteria.  The size is seen one of the simulated properties).

As to claim 23 Andrieu in combination with Itoh teaches each and every limitation of claim 21. 
In addition Andrieu teaches wherein the content items in the literal representation include data points, such that the literal representation is a data model that represents the environment, wherein the literal representation includes the data received from the one or more data sources and simulated data that conforms to the one or more fitness criteria (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) within the virtual world are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated data source).

As to claim 24 Andrieu in combination with Itoh teaches each and every limitation of claim 21. 
In addition Andrieu wherein generating the literal representation includes: upon combining two or more synthesized content items, determining whether the combination of the two or more synthesized content items adheres to a domain-specific condition corresponding to the combination; in response to determining that the combination of the two or more synthesized content items does not adhere to the domain-specific condition, performing at least one of (a)-(c) until the combination of the two or more synthesized content items adheres to the domain-specific condition: (a) altering at least one of the two or more synthesized content items of the combination, (b) generating a new synthesized content item and combining the new synthesized content item with the combination of the two or more synthesized content items, or (c) deleting at least one of the two or more synthesized content items of the combination (Fig. 6a and Fig. 6b Col. 9 Lines 59-65 Andrieu discloses the PNA’s interacting with one another to generate shared stories. Fig. 6a & 6B and Col. 9 Lines 50-57 and Col. 10 Lines 25-34 Andrieu discloses generating a virtual world where characters (PNA) can interact with objects to create overlap on objects and stories. The updated stories of PNA (characters) within the virtual world are seen as literal representation.  The updated stories within the virtual world are seen as literal representation of the environment based upon updated data source).

As to claim 25 Andrieu in combination with Itoh teaches each and every limitation of claim 14.
In addition Andrieu teaches wherein storing the literal representation includes: decimating the literal representation using one or more specialized decimation processes to obtain a plurality of partitions of the literal representation, wherein at least one partition includes two or more levels of detail; encoding each partition of the plurality of partitions to obtain a plurality of encoded partitions; storing the plurality of encoded partitions in the multi-dimensional database (Col. 10 Lines 49-53 and Col. 12 Lines 25-30 Andrieu discloses storing the current state of a story which includes the current state of objects).

As to claim 26 Andrieu in combination with Itoh teaches each and every limitation of claim 25.
In addition Andrieu teaches wherein the computer-executable instructions further cause the one or more processors to: receive a query from a remote device, the query including one or more multi-dimensional query parameters; retrieve one or more partitions from the multi-dimensional database based on the one or more multi-dimensional query parameters; and transmit the one or more partitions to the remote device (Col. 15 Lines 35-45 Andrieu discloses querying the primary story for scene options.  Scene options are seen as the query parameters. The scene options are retrieved from the scene grammar).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  June 30, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159